Citation Nr: 0611905	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-27 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include degenerative disc 
disease and degenerative joint disease.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from July 1976 to August 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) that denied service 
connection for a chronic lumbosacral spine disorder to 
include lumbar degenerative disc disease and degenerative 
joint disease and a chronic left knee disorder to include 
arthritis.  In December 2005, the Board remanded these claims 
to the RO for additional action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for chronic 
right knee injury residuals.  

2.  The veteran's inservice low back complaints were acute 
and transitory in nature and resolved without chronic 
residuals.  

3.  A chronic lumbosacral spine disorder was not shown during 
active service or for many years thereafter.  The veteran's 
chronic lumbosacral spine degenerative disc disease and 
degenerative joint disease have not been shown to have 
originated during active service.  

4.  The veteran's chronic lumbosacral degenerative disc 
disease and degenerative joint disease have not been 
objectively shown to either be etiologically related to his 
service-connected chronic right knee injury residuals or to 
have increased in severity beyond their natural progression 
as the result of his service-connected disability.  

5.  A chronic left knee disorder was not shown during active 
service or for many years thereafter.  The veteran's left 
knee arthritis has not been shown to have originated during 
active service.  

6.  The veteran's chronic left knee arthritis has not been 
objectively shown to either be etiologically related to his 
service-connected chronic right knee injury residuals or to 
have increased in severity beyond its natural progression as 
the result of his service-connected disability.  


CONCLUSIONS OF LAW

1.  A chronic lumbosacral spine disorder to include 
degenerative disc disease and degenerative joint disease was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  A chronic lumbosacral spine disorder to include 
degenerative disc disease and degenerative joint disease was 
not proximately due to or the result of the veteran's 
service-connected chronic right knee injury residuals and was 
not aggravated by that disability.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2005).  

3.  A chronic left knee disorder to include arthritis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2005).  

4.  A chronic left knee disorder to include arthritis was not 
proximately due to or the result of the veteran's 
service-connected chronic right knee injury residuals and was 
not aggravated by that disability.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a), 3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate and complete a claim, and has a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in February 2002 (and prior to the adjudication of 
these claims) the RO sent the veteran a letter that informed 
him of the evidence necessary to establish service connection 
for a left knee and back disability, what evidence they would 
obtain, and what evidence he should submit.  This letter 
also, essentially, requested that he provide any medical 
evidence in his possession that pertained to the claims.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date - i.e. the latter two 
elements of service connection, noted above - for the 
disabilities on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was scheduled 
for a September 2004 hearing before a Veterans Law Judge 
sitting at the RO.  Unfortunately, the veteran failed to 
appear for the scheduled hearing.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  

Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Where a veteran served continuously for ninety days or more 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for chronic right knee injury residuals.  

A.  Lumbosacral Spine

A July 1976 Army treatment record states that the veteran 
complained of low back pain.  Treating military medical 
personnel noted low back muscle tightness.  An impression of 
a "bruise [with low back] stress" was advanced.  At his 
August 1976 physical examination for service separation, the 
veteran neither complained of nor exhibited any spinal or low 
back abnormalities.  

At a May 2002 VA examination for compensation purposes, the 
veteran complained of progressive low back pain of 30 years' 
duration.  He presented a history of back strain during 
active service secondary to repetitive use.  The veteran was 
diagnosed with lumbosacral strain.  

At a March 2003 VA examination for compensation purposes, the 
veteran complained of chronic back pain.  The veteran's 
history of an inservice back strain; "another injury in 1982 
or 1983 from a car accident;" and "some degenerative disc 
disease in his lumbar spine" was noted.  Contemporaneous 
X-ray studies of the lumbosacral spine revealed findings 
consistent with degenerative arthritic changes and a narrowed 
L5-S1 disc space.  The veteran was diagnosed with lumbar 
spine degenerative disc disease.  The VA examiner commented 
that:

More likely than not degenerative disc 
disease of his lumbar spine is not 
related to the one episode of a strain in 
the service.  More likely than not this 
is a natural occurring arthritic 
progress.  

In his April 2003 notice of disagreement, the veteran stated 
that his lumbosacral degenerative disc disease was initially 
manifested as low back pain during active service.  In his 
September 2003 Appeal to the Board (VA Form 9), the veteran 
advanced that his "back has suffered because of my knee 
problems."  

A September 2003 VA treatment record states that the veteran 
reported having experienced chronic back pain since 
childhood.  He clarified that his back pain progressively 
worsened during active service and thereafter.  An impression 
of "probable degenerative joint disease" of the lower back 
was advanced.  

At a January 2006 VA examination for compensation purposes, 
the examiner noted "the onset of back pain over the past 
three years" without "specific trauma or injury or accident 
to cause it."  The veteran was further reported to have been 
previously diagnosed with degenerative disc disease.  The 
veteran was diagnosed with lumbar spine degenerative disc 
disease.  The examiner clarified that "degenerative disc 
disease of the lumbar spine is a natural occurring phenomenon 
and is not related to his right knee condition in any 
capacity."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's service medical records indicate that he complained 
of and was treated for an episode of low back pain during 
active service.  At his August 1976 physical examination for 
service separation, he neither complained of nor exhibited 
any lumbosacral spine or other back abnormalities.  The first 
objective clinical documentation of the onset of a chronic 
lumbosacral spine disorder is dated in May 2002, some 25 
years after service separation.  A VA physician has 
determined that that there is no etiological relationship 
between the veteran's lumbosacral spine degenerative disc 
disease and either his inservice low back complaints or his 
service-connected chronic right knee injury residuals.  

The veteran advances that his chronic lumbosacral spine 
disabilities were either initially manifested during active 
service or secondary to his service-connected chronic right 
knee injury residuals.  In the alternative, he asserts that 
his lumbosacral spine degenerative disc disease increased in 
severity as the result of his service-connected right knee 
disability.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any competent evidence that either a chronic 
lumbosacral spine disorder was manifested during or 
approximate to active service; the veteran's chronic 
lumbosacral spine degenerative disc disease and degenerative 
joint disease otherwise originated during active service or 
secondary to his service-connected chronic right knee injury 
residuals; or the claimed disability increased in severity 
beyond its natural progression as the result of his 
service-connected right knee disorder, the Board finds that 
service connection is not warranted.  

B.  Left Knee

The veteran's service medical records make no reference to a 
chronic left knee disorder.  In his February 2002 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran states that he was treated for left knee arthritis in 
1976 during active service.  

A December 2001 VA treatment record states that the veteran 
complained of left knee pain of one day's duration.  He 
presented a history of arthritis.  The veteran denied having 
experienced any trauma.  An impression of "no clear etiology 
of knee pain at this time" was advanced

At the May 2002 VA examination for compensation purposes, the 
veteran complained of chronic left knee pain, stiffness, 
swelling, and fatigability.  He reported that he had 
sustained an inservice left knee injury.  Contemporary X-ray 
studies of the knee revealed no abnormalities.  The veteran 
was diagnosed with left knee injury residuals.  

In his September 2003 Appeal to the Board (VA Form 9), the 
veteran indicated that he had strained his left knee as the 
result of his favoring of his service-connected right knee.  

A September 2003 VA treatment record states that the veteran 
complained of left knee pain since childhood which increased 
in severity during and following active service.  An 
impression of "probable degenerative joint disease" of the 
knees was advanced.  A May 2005 VA treatment record states 
that the veteran complained of chronic left knee pain.  An 
assessment of osteoarthritis of the knee was advanced.  

At the January 2006 VA examination for compensation purposes, 
the examiner noted "the onset of left knee pain from about a 
year ago" associated with a fall.  The veteran was diagnosed 
with left knee arthritis.  The examiner commented that "the 
arthritis in his left knee is not related to his 
service-connected right knee condition, but rather is a 
separate ongoing problem."  

The veteran's service medical records make no reference to a 
left knee disorder.  The first objective clinical 
documentation of the onset of a chronic left knee disorder is 
dated in December 2001, some 25 years after service 
separation.  A VA physician has determined that that there is 
no etiological relationship between the veteran's left knee 
arthritis and his service-connected chronic right knee injury 
residuals.  

The veteran advances that his chronic left knee arthritis was 
either initially manifested during active service or 
secondary to his service-connected chronic right knee injury 
residuals.  A lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu, 2 Vet. App. 
492, 494 (1992).  In the absence of any competent evidence 
that either a chronic left knee disorder was manifested 
during or approximate to active service; the veteran's 
chronic left knee arthritis disorder otherwise originated 
during active service or secondary to his service-connected 
chronic right knee injury residuals; or the claimed 
disability increased in severity beyond its natural 
progression as the result of his service-connected right knee 
disorder, the Board concludes that service connection is not 
warranted.  


ORDER

Service connection for a chronic lumbosacral spine disorder 
to include degenerative disc disease and degenerative joint 
disease is denied.  

Service connection for a chronic left knee disorder to 
include arthritis is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


